Citation Nr: 1125042	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-30 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as urethral stricture disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1981, plus additional service in the Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Newark, NJ, Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran underwent a traumatic catheterization in service which has been associated with current urethral stricture disease.


CONCLUSION OF LAW

A genitourinary disorder, claimed as urethral stricture disease, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that while in service he received a catheterization from a nurse who was inexperienced and had never before performed the procedure.  He stated that the procedure was painful but successful.  

A review of the Veteran's service treatment records show that he received a fistulectomy in 1981.  The nurse "injected 14g straight catheter and received 300 cc of urine."  He was advised about excessive bleeding and signs of infection, such as redness, swelling, pain and elevated temperature.  An April 1981 records show that he was healing satisfactorily and there were no increased symptoms. 

In 1993, while in the Reserve, the Veteran presented for small spurts of blood in his urine.  A 2000 cystoscopy revealed three mild strictures.  Dr. D.C.S. wrote a letter stating that he was responsible for performing the cytoscopy and stated: 

As the result of the Veteran's history of no other urologic trauma and in the absence of any history of urethritis, it is my opinion based upon a reasonable degree of medical probability, that his traumatic Foley catheterization while in the service in 1981 is the direct and proximal cause of his current urethral stricture disease.

The Veteran received a VA examination in December 2006.  The examiner reviewed the case file and diagnosed a bulbar urethral structure causing urinary symptoms but rendered no opinion as to etiology.  

Similarly, the Veteran also submitted letters from two other doctors, however, their letters do not address whether his urethral stricture was related to the incident in service.  The letters simply state: "I support [the Veteran's] efforts to obtain a connection of this condition to his service."  The opinions provide no nexus opinion and do not discuss the merits of the claim. 

Based on the evidence above, the Board finds that the evidence shows that the Veteran underwent treatment for a urethral condition in service, has a current urethral stricture disease, and a private medical opinion provides a definitive medical nexus opinion linking his current strictures to service.  In addition, there are no negative medical opinions of record.  Therefore, taking all the evidence of record into account, service connection is warranted.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for urethral stricture disease, the Board finds that no discussion of VCAA compliance is necessary at this time.



ORDER

Service connection for a genitourinary disorder, claimed as urethral stricture disease, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


